IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


IN THE INTEREST OF: R.L.J., A MINOR       : No. 296 WAL 2015
                                          :
                                          :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
PETITION OF: R.L.J.                       :


                                     ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2015, the Petition for Allowance of Appeal

is DENIED.